—In an application by petitioner, a suspended attorney, whose period of suspension has expired for reinstatement as an attorney and counselor at law, the matter was referred to the Committee on Character and Fitness for the Second Judicial Department for investigation, hearing and report by order of this court, dated May 14, 1974, the application to be held in abeyance. The committee’s report has been received by this court. The committee has found that this petitioner presently possesses the requisite character and fitness for an attorney and counselor at law and this court adopts and confirms said finding. Application granted; petitioner’s name is ordered restored to the roll of attorneys and counselors at law forthwith. Mollen, P. J., Hopkins, Damiani, Titone and Suozzi, JJ., concur.